bee ee ee x es

SE
§

Case:21-01100-MER Doc#:5 Filed:05/06/21 Entered:05/06/21 11:35:08 Pagel of 4 ;

B2500A (Form 2500A) (12/15)
Notice to Litigants per GPO 2009-3 (1994-3)

United States Bankruptcy Court

District of Colorado

In re Matthew Curtis Witt ) Case No. _17-17630-MER
Debtor
Chapter 7

Noel West Lane 0
Plaintiff
Adv. Proc. No. 21-D/Z-MER

Vv.

Matthew Curtis Witt
Defendant

 

FILED
CLERK OF CouRT

way ~ 6 at

S. BANKRUPTCY C60 Q
ISTRICT OF COLORADO.

MATTHEW CURTIS WITT, PRESIDENT AND SR.
LOAN OFFICER, SILVER LEAF MORTGAGE, INC

    
   

NICOLE WITT
NICOLE WITT, OWNER SILVER LEAF
MORTGAGE, INC.

 

U.
D

 

)

)

)

)

)

)

)

)

)
SILVER LEAF MORTGAGE, INC. )
)
ALL AMERICAN RECORDS MANAGEMENT )
DELTA SOLUTIONS )
DAVID KAHN )
DAVID KAHN, OWNER DELTA SOLUTIONS )
TORREY LIVENICK )
TORREY LIVENICK, ESQ. )
LIVENICK LAW )
MILLER & LAW P.C. )
DAVID B. LAW )
DAVID B. LAW, MILLER & LAW P.C. )
DAVID OPPENHEIMER )
DAVID OPPENHEIMER, MILLER & LAW P.C. )
DAVID OPPENHEIMER, DAVID S. OPPENHEIMER )
LAW )
GLENN MERRICK )
GLENN MERRICK & ASSOCIATES )
GLENN MERRICK, MERRICK, SHANER, )
BERNSTEIN, LLC )
FIVE (5) DOES )
)

)

 

Defendants

SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this

summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

 

 

 
Case:21-01100-MER Doc#:5 Filed:05/06/21 Entered:05/06/21 11:35:08 Page2 of 4

B2500A (Form 2500A) (12/15)
Notice to Litigants per GPO 2009-3 (1994-3)

Address of the clerk: Clerk, U.S. Bankruptcy Court
U.S. Custom House
721 19" Street
Denver, CO 80202

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
Name and Address of Plaintiff's Attorney:
Noel West Lane III In Pro se

1060 Ingalls Street
Lakewood, Colorado 80214

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF

: Date: 05/05/2021

 

 

ranean tandems ast Pane AER EMMTPE PTE tet tineceee entities ewer ony

remeetetet
i

 

ee Case:21-01100-MER
“st-Class Mail@ 1
“ge Envelope 2.
Littleton, co 80122
Weight: 0 Ib 6.49 OZ
Estimated Delivery Date
Sat 05/08/2021 ~

 

Card Name: MasterCard
Account #: XXXXXXXXXXXNOSBY
Approval #: 085352
Transaction #: 844
AID: AQQ00000041010
AL: MASTERCARD

> Not Required

Chip

WEEE ESOS IOOR SOOO IIIS O SEG SIE

>is experiencing unprecedented volume
increases and limited erp loyee
availability due to the impacts of

VID-19. We appreciate your patience,
DOR CRRIOEIIOO EO IOI IOI III eI

Preview your Mai}

Track your Packages

Sign up for FREE 8
ittps://informeddel i very. usps..com

NOW HIRING. Please visit
WWW. USPS.com/careers to apply,

sales final on stamps and postage
unds for guaranteed services only.
Thank you for your business.
Tell us about Your experience
d https’ //postal exper tan .com/Pos
an this code’ with your met
f . a a "

(Remy
 &

 

 

 

 

 

 

ee SNES [ho BORE,
oc#5 Filed:05/06/21
Res HP Goo"
Large Envelope
Littleton, CO 80120
Weight: 0 Ib 6.50 oz

Estimated Delivery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envelope
Denver, CO 80202
Weight: 0 Ib 6.50 oz
Estimated Delfvery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envelope
Denver, CO 80202
Weight: 0 Ib 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envelope
Denver, CO 80202
Weight: 0 Ib 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mai]@ 1
Large Envelope
Longmont, CO 80504
Weight: 0 1b 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envelope
Longmont, CO 80504
Weight: 0 1b 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envelope
Englewood, CO 80112
Weight: 0 1b 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envelope
Littleton, CO 80122
Weight: 0 1b 6.40 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envel ape
Littleton, CO 80126
Weight: 0 Ib 6.40 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envelope
Littleton, CO 80122
Weight: 0 Ib 6.40 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail@ 1
Large Envelope
Littleton, CO 80126
Weight: 0 1b 6.40 oz
Estimated Delivery Date
Sat 05/08/2021

{

Entered:05/06/21 11:35:08 Page3 of 4

$2.20

$2.20

$2.20

$2,20

$2.20

$2.20

$2.20

$2.20

$2.20

$2.20

£2.20

EDGEWATER

1990 DEPEW ST

LAKEWOOD, CO 80214-9998
(800)275-8777
05/05/2021

__ Prepaid Mail 1

Firgt-Class Mail@ 1

Large Envelope
enver, CO 80237
Weight: 0 Ib 6.50 oz

First-Class Matte——+t
Large Envelope
Englewood, CO 80111
Weight: 0 1b 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mai l® 1
Large Envelope
Littleton, CO 80121
Weight: 0 1b 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail® 1
Large Envelope
Littleton, CO 80120
Weight: 0 Ib 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mai lo 1
Large Envelope
Littleton, CO 80120
Weight: 0 Ib 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Maile 1
Large Envelope
Littleton, CO 80120
Weight: O lb 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Mail® 1
Large Envelope
Littleton, CO 80120
Weight: 0 lb 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

First-Class Maile t
Large Envelope
Littleton, CO 80120
Weight: 0 1b 6.50 oz
Estimated Delivery Date
Sat 05/08/2021

UNITED STATES
POSTAL SERVICE

$2.

 

 

$2.

$2.

$2.1

$2.4

$2.2

$2.2

 

 
 

Case:21-01100-MER Doc#:5 Filed:05/06/21 Entered:05/06/21 11:35:08 Page4 of 4
